30 F.3d 142
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Gerald L. STOW, Petitioner-Appellant,v.William PERRILL, also known as Bill Perrill, Warden, FCIEnglewood, CO, Respondent-Appellee.
No. 94-1282.
United States Court of Appeals, Tenth Circuit.
July 20, 1994.

Before LOGAN, TACHA, and BRORBY, Circuit Judges.
ORDER & JUDGMENT1
PER CURIAM.


1
Petitioner Gerald L. Stow appeals from a district court order denying him bail pending the district court's determination of his petition for habeas corpus, filed pursuant to 28 U.S.C. 2241.  We review the district court's ruling under a deferential standard, deciding whether petitioner has raised a substantial issue on which he is likely to prevail, and whether exceptional circumstances exist which warrant granting bail.   See Pfaff v. Wells, 648 F.2d 689, 693 (10th Cir.1981);   Ostrer v. United States, 584 F.2d 594, 599 (2d Cir.1978).  Upon consideration thereof, we conclude that petitioner has not demonstrated special circumstances.  His contention that he has served his full sentence is not enough to demonstrate special circumstances.   See Iuteri v. Nardoza, 662 F.2d 159, 162 (2d Cir.1981).


2
Therefore, upon careful consideration of the parties' briefs on appeal, together with attachments, we conclude that the district court's order should be, and therefore is, AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3